DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griot et al. US 2016/0374048 (hereinafter Griot).

Regarding claim 1, teaches a method performed by a wireless device in a wireless communication system [Griot, ¶89 (The wireless device 1000, also referred to as a UE, performing the steps as follows)], the method comprising:
 receiving a signal for a paging from a network [Griot, ¶91 (the UE 1000 receives)]; and 
receiving downlink (DL) data related to the paging [Griot, ¶91-¶93 (Griot ¶93 teaches receiving data related to the received paging message as noted in Griot ¶91-¶92)], wherein a transmission of at least one of a paging response for the paging or acknowledgment (ACK) information for the DL data is determined based on information included in the signal for the paging [Griot ¶91 & ¶93 teaches a RACH response is sent by the UE after receiving the paging signal in ¶91 or an ACK for the received DL data is sent by the UE in ¶93 which is determined based on information included in the signal for the paging shown as the indication for small data transmission to send a response to the paging message ¶92, wherein the UE provides an acknowledgement to the base station of successful reception of the small packet ¶63 & ¶81-¶82].

Regarding claim 2, Griot teaches the method of claim 1, wherein the information comprises at least one of a first information element informing whether to transmit the paging response for the paging, or a second information element informing whether to transmit the ACK information for the DL data [Groit, ¶81-¶82 and ¶91 (Groit teaches the small data indicator first information element informing whether to transmit the paging response or ack for the DL data. When the small data indicator is present in the paging message the RACH response is transmitted by the UE and an acknowledgment is transmitted by the UE for successfully received/decoded small data)].

Regarding claim 3, Griot teaches the method of claim 1, further comprising: identifying an information element informing to transmit the paging response for the paging in the information [¶56 & ¶91 (the UE identifies the indication small data transmission to be sent in the page message, which informs the UE to send the random access request to the base station as a response)]; and transmitting, to the network, the paging response for the paging based on the information element [Griot, ¶56 & ¶91 The UE to send the random access request to the base station as a response to receiving the paging message with an indication of small data transmission to be sent by the BS)].

Regarding claim 4, Griot teaches the method of claim 1, further comprising: 
identifying an information element informing to transmit the ACK information for the DL data in the information; and 
transmitting, to the network, the ACK information for the DL data based on the information element [Griot, ¶91-¶93 (The UE of Griot receives the indication of small data transmission in the paging message which is identified by and informs the UE to execute a procedure to receive the small data transmission on the DL and transmit the ACK in response to DL small data transmission that is successfully received and decoded.)]

Regarding claim 8, Griot teaches the method of claim 1, further comprising: transitioning to a connected mode in response to receiving the DL data [Griot Fig. 6, Step 645 (based on the information in the connection setup messages 635-640, the UE 115 may transition to a connected mode. In response to receiving the data in message 635 which also comprising the indication to complete the RRC connection, the UE will confirm completion with message 640 while transitioning to Connected mode in Step 645)].

Regarding claim 14, Griot teaches a wireless device in a wireless communication system [Griot, ¶89 (The wireless device 1000, also referred to as a UE)], comprising: 
a memory [Griot, ¶25-¶26]; a transceiver (receiver and transmitter 1005 and 1015 of Figure 10 of Griot); and at least one processor [Griot, ¶26 (processor and memory storing code to execute the operations)], operatively coupled to the memory and the transceiver, configured to: 
control the transceiver to receive a signal for a paging from a network [Griot, ¶91 (the UE 1000 receives the page from the network BS)], and 
control the transceiver to receive downlink (DL) data related to the paging [Griot, ¶91-¶93 (Griot ¶93 teaches receiving data related to the received paging message as noted in Griot ¶91-¶92)], wherein a transmission of at least one of a paging response for the paging or acknowledgment (ACK) information for the DL data is determined based on information included in the signal for the paging [Griot ¶91 & ¶93 teaches a RACH response is sent by the UE after receiving the paging signal in ¶91 or an ACK for the received DL data is sent by the UE in ¶93 which is determined based on information included in the signal for the paging shown as the indication for small data transmission to send a response to the paging message ¶92, wherein the UE provides an acknowledgement to the base station of successful reception of the small packet ¶63 & ¶81-¶82].

Regarding claim 15, Griot teaches the wireless device of claim 14, wherein the information comprises at least one of a first information element indicating whether to transmit the paging response for the paging, or a second information element indicating whether to transmit the ACK information for the DL data. [Griot, ¶81-¶82 and ¶91 (Griot teaches the small data indicator first information element informing whether to transmit the paging response or ack for the DL data. When the small data indicator is present in the paging message the RACH response is transmitted by the UE and an acknowledgment is transmitted by the UE for successfully received/decoded small data)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Griot as applied to claims 4 and 1 respectively above, and further in view of Kubota et al. US 2014/0204838 (hereinafter Kubota).
Regarding claim 5, Griot teaches the method of claim 4, further comprising: in response to transmitting the ACK information, transitioning to an idle mode without receiving a radio resource control (RRC) connection release message from the network (Griot, Fig. 6, ¶70 teaches wherein the UE may receive a connection setup message that comprises an indication to complete an RRC connection instead of a RRC connection release message from the BS network node 105. Next, the UE sends a connection setup complete message comprising the acknowledgment and then the UE transitions into an Idle Mode), but it does not teach wherein the paging response for the paging is not transmitted based on an information element indicating not to transmit the paging response for the paging in the information.
However, Kubota teaches wherein the paging response for the paging is not transmitted based on an information element indicating not to transmit the paging response for the paging in the information [Kubota, ¶32].
It would have been obvious to one of ordinary skill in the before the time of the effective filing date of the invention to combine the teachings of Griot, indicating that the UE transitioning to an idle mode after an ACK transmission, with the teachings of Kubota, indicating that the paging response for the paging is not transmitted based on information element indicating not to transmit the paging response for the paging. The resulting benefit of the combination would have been the ability to communicate within a paging message that this paging message is modified from the normal paging message, wherein this message may carry data, such that a more appropriate response to the reception of the modified paging message may be performed to acknowledge the successful reception of data within the paging message during the connectionless exchange. 

Regarding claim 6, Griot teaches the method of claim 1, with respect to the wireless device transmitting and receiving information in the wireless system [Griot, Fig. 6], but does not teach further comprising: identifying an information element informing not to transmit the paging response for the paging in the information; and controlling not to transmit the paging response for the paging based on the information element.
However, Kubota teaches identifying an information element informing not to transmit a paging response for paging in the information and controlling not to transmit the paging respond for the paging based on the information element [Kubota, ¶32 (barring the UE from sending paging responses based on configuration information indicating that paging responses are barred)]
It would have been obvious to one of ordinary skill in the before the time of the effective filing date of the invention to combine the teachings of Griot, indicating that the UE performing transmissions and reception within the wireless communication system, with the teachings of Kubota, indicating that the paging response for the paging is not transmitted based on information element. The resulting benefit of the combination would have been the ability to communicate within a paging message with reduced overall communication resource consumption since the response is not transmitted. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Griot as applied to claim 1 respectively above, and further in view of Vaidya US Patent 11,343,022 (hereinafter Vai).

Regarding claim 7, Griot teaches the method of claim 1, further comprising: the UE controlling to have the possibility to either transmit or not transmit the ACK information for the DL data based on its configuration information while maintaining a RRC state of the UE as an idle mode or inactive mode, by suggesting that the UE "may" transmit an acknowledgment in response to the successful reception of a small data packet at step 635 but is not required to do so. It is also shown that the UE may begin in Idle Mode 605 and maintain the Idle mode through this process through step 645 wherein the UE can be execute control to opt not to send the acknowledgement [See, Griot, Fig. 6, ¶70], but it does not teach identification of information element informing the UE to not transmit the ACK for the DL data.
However, Vai teaches identifying an information element informing not to transmit the ACK information for the DL data in the information [Vai, Fig. 12, Step 1208 (Explicit indication is transmitted to the receiving device to skip the HARQ feedback for data), Col. 17, Lines 55-67].
It would have been obvious to one of ordinary skill in the before the time of the effective filing date of the invention to combine the teachings of Griot, indicating that the UE performing transmission of an ack may be performed typically in response to reception of DL data in a received message during an idle mode, with the teachings of Vai, indicating that information informing not to transmit the ACK for the DL data is identified by the UE. The resulting benefit of the combination would have been the ability to communicate with reduced overall communication resource consumption since the response is not transmitted. 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Griot as applied to claim 1 respectively above, and further in view of Phuyal et al. US 2018/0324869 (hereinafter Phuyal).

Regarding claim 9, Griot teaches the method of claim 1, further comprising: in response to receiving the signal for the paging, transmitting a random access preamble for a random access procedure and the transmission of DL data in the messages between the network and UE [Griot, Figs. 6 (paging received and RA preamble transmitted and the UE also communicates to receive DL data)], but it does not explicitly teach wherein the receiving the DL data comprises receiving a non-access stratum (NAS) protocol data unit (PDU) comprising the DL data during the random access procedure.
However, Phuyal teaches wherein the receiving the DL data comprises receiving a non-access stratum (NAS) protocol data unit (PDU) comprising the DL data during the random access procedure [Phuyal, Fig. 5, 526 and ¶80].
It would have been obvious to one of ordinary skill in the before the time of the effective filing date of the invention to combine the teachings of Griot, indicating that the UE performing transmission RA preamble and reception of DL data in a received message, with the teachings of Phuyal, indicating that the DL data is received via a NAS PDU. The resulting benefit of the combination would have been the ability to utilize the preambles to identify communication resources and communicate with reduced latency over the control plane by tunneling NAS PDU to provide an end-to-end session. 

Regarding claim 12, Griot, in view of Phuyal teaches the method of claim 9, wherein the random access procedure comprises a contention-based random access procedure (The contention-based RA procedure of Figure 6 of Griot 620-635), further comprising: receiving a random access response (RA response625); and transmitting a message comprising an identifier (ID) of the wireless device during the random access procedure (UEID with message 630), wherein the receiving the NAS PDU comprises receiving a contention resolution message (635) for the contention-based random access procedure comprising the NAS PDU (the connection based setup message comprises the NAS PDU small data packet, as per Griot ¶64 having NAS PDU for the transmission of small data over the control plane in a connectionless transfer), and wherein the ACK information for the DL data is transmitted to the network after the random access procedure based on an information element in the information informing to transmit the ACK information for the DL data (the connection setup complete message comprises a ACK for the DL small data transmission of message 635 based on the information element received in the prior message indicating that the transmission is for a small data transmission and not a regular paging message) [Griot, Figure 6, ¶70-¶73].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Griot, in view of Phuyal as applied to claim 9 respectively above, and further in view of Rico Alvarino et al. US 2018/0213556 (hereinafter Rico).

Regarding claim 10, Griot, in view of Phyual teaches the method of claim 9, regarding the random access procedure for exchanging data with the network [Griot, Fig. 6] but it does not teach wherein the random access procedure comprises a contention-free random access procedure, wherein the receiving the NAS PDU comprises receiving a message related to a random access response comprising the NAS PDU, and wherein the ACK information for the DL data is transmitted to the network after the random access procedure based on an information element in the information informing to transmit the ACK information for the DL data.
However, Rico teaches wherein  the random access procedure comprises a contention-free random access procedure [Rico, ¶99], wherein the receiving the NAS PDU comprises receiving a message related to a random access response comprising the NAS PDU [Rico, Fig. 11, ¶99 & ¶102 (paging message related to the random access response (NPRACH) is received )], and wherein the ACK information for the DL data is transmitted to the network after the random access procedure based on an information element in the information informing to transmit the ACK information for the DL data [Rico, Fig. 11,  ¶102-¶103 (NPRACH and small data ACK transmission to the network)].
It would have been obvious to one of ordinary skill in the before the time of the effective filing date of the invention to combine the teachings of Griot, in view of Phuyal indicating that the UE performing transmission RA procedure and receiving DL data in a received message, with the teachings of Rico, indicating RA procedure comprises a contention-free random access procedure. The resulting benefit of the combination would have been the ability to utilize resources without competition or increased occurrences of collision for communicating data with reduced latency. 

Regarding claim 11, Griot, in view of Phyual and Rico teaches the method of claim 10, wherein the paging response for the paging is transmitted to the network based on an information element informing to transmit the paging response for the paging, and wherein the paging response for the paging and the ACK information for the DL data are transmitted in a same message [Rico, Fig. 11, 5. (N)PRACH -  (the NPARCH message may include both the paging response and the ACK information for the DL data. It is transmitted to the network based on an information element informing the UE transmit the paging response for the page, which comprises the small data, wherein the information element may be the P-RNTI which is for modified paging messages that contain NAS PDU, as per ¶101-¶102.)].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Griot, in view of Phuyal as applied to claim 12 respectively above, and further in view of XU et al. US 2018/0249439 (hereinafter XU).
Regarding claim 13, Griot, in view of Phuyal teaches the method of claim 12, where the paging response for the paging is transmitted to the network [Griot, Figs. 5 & 6, ¶8], but it does not explicitly teach that the response comprises the UE ID.
However, Xu teaches wherein the paging response for the paging is transmitted to the network through the message comprising the ID of the wireless device based on an information element informing to transmit the paging response for the paging in the information.
(XU teaches wherein the paging response message includes the ID of the UE that received the page from the network. [XU, Figs. 4 & 5 and ¶24].)
It would have been obvious to one of ordinary skill in the before the time of the effective filing date of the invention to combine the teachings of Griot, in view of Phuyal indicating that the UE performing transmission paging responses following reception of a paging message and receiving DL data in a received message, with the teachings of XU, indicating that the paging response messages include the ID of the UE that received the page. The resulting benefit of the combination would have been the ability to determine the location of the device in a coverage area of a BS and to utilize the local resources to grant communication to the identified device being the intended recipient of the future communications. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

RICO Alvarino et al. US 2018/0213556
It is noted that the Rico reference also anticipates both the independent claims as it teaches receiving a signal for a paging from the network [Rico, Figs. 8 & 9, steps 802 & 902]; a UE that receives DL data related to a paging [Rico, Fig. 8-9, 804 & 904 (DL data is sent to the UE from the network BS and received at the UE related to the paging message as suggested by the indication of a limited amount of data targeted for the UE which is identified and carried in the received paging message)], wherein the transmission of the at least one of a paging response for the paging or acknowledgement (ACK) information for the DL data is determined based on information included in the signal for paging [Rico, ¶101 (there is information in the signal for paging which may be of a first type indicating that the paging message is a normal paging message indicating that the response should follow the typical paging response routine. Alternatively the information in the signal for paging may be of a second type indicating that there paging message contains data of a NAS PDU, being MT data according to ¶102, for which the UE is to decode and perform an acknowledgment of the received and decoded MT-data via the NPRACH transmission)].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/               Primary Examiner, Art Unit 2467